Electronically Filed
                                                      Supreme Court
                                                      SCWC-29630
                                                      29-MAY-2012
                          NO. SCWC-29630              02:34 PM

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


           ALOHACARE, Petitioner/Plaintiff-Appellant,

                                vs.

  DEPARTMENT OF HUMAN SERVICES, Respondent/Defendant-Appellee.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
               (ICA NO. 29630; CIV. NO. 08-1-1531)

                              ORDER
             (By: Acoba, Duffy, and McKenna, JJ.,
              with Recktenwald, C.J., Dissenting,
                 with whom Nakayama, J., joins)

          Upon consideration of Respondent/Defendant-Appellee

Department of Human Services’s motion for reconsideration filed

on May 21, 2012, requesting that this court review its opinion

filed on May 11, 2012, vacating and remanding the August 12, 2011

judgment of the Intermediate Court of Appeals and the January 8,

2009 judgment of the Circuit Court of the First Circuit,

          IT IS HEREBY ORDERED that the motion is denied.

          DATED:   Honolulu, Hawai#i, May 29, 2012.

                                 /s/ Simeon R. Acoba, Jr.

                                 /s/ James E. Duffy, Jr.

                                 /s/ Sabrina S. McKenna
                             DISSENT
      (By Recktenwald, C.J., with whom Nakayama, J., joins)

          For the reasons set forth in my concurrence and dissent

to this court’s May 11, 2012 opinion, I would grant

Respondent/Defendant-Appellee Department of Human Services’s

motion for reconsideration filed on May 21, 2012.

                                /s/ Mark E. Recktenwald

                                /s/ Paula A. Nakayama




                                2